Name: Council Decision (EU) 2018/1582 of 15 October 2018 on the position to be taken on behalf of the Union within the Joint Committee established by the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Viet Nam, of the other part, as regards the adoption of the rules of procedure of the Joint Committee, and the establishent of subcommittees and specialised working groups and the adoption of their terms of reference
 Type: Decision
 Subject Matter: Asia and Oceania;  EU institutions and European civil service;  cooperation policy;  European construction;  international affairs;  politics and public safety
 Date Published: 2018-10-22

 22.10.2018 EN Official Journal of the European Union L 263/61 COUNCIL DECISION (EU) 2018/1582 of 15 October 2018 on the position to be taken on behalf of the Union within the Joint Committee established by the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Viet Nam, of the other part, as regards the adoption of the rules of procedure of the Joint Committee, and the establishent of subcommittees and specialised working groups and the adoption of their terms of reference THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 207 and 209 in conjunction with Article 218(9), thereof, Having regard to the proposal of the European Commission, Whereas: (1) The Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Viet Nam, of the other part (1) (the Agreement) entered into force on 1 October 2016. (2) Article 52(1) of the Agreement establishes a Joint Committee, whose tasks include ensuring the proper functioning and implementation of the Agreement. (3) Article 52(5) of the Agreement provides that the Joint Committee is to adopt its rules of procedure, and Article 52(3) provides that it is to set up subcommittees and specialised working groups. (4) In order to ensure the effective implementation of the Agreement, the Joint Committee's rules of procedure should be adopted as soon as possible. (5) The position of the Union within the Joint Committee as regards the adoption of the rules of procedure of the Joint Committee, and the establishment of subcommittees and specialised working groups and the adoption of their terms of reference should therefore be based on the attached draft Decisions of the Joint Committee, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the first meeting of the Joint Committee established pursuant to Article 52 of the Framework Agreement between the European Union and its Member States, of the one part, and the Socialist Republic of Viet Nam, of the other part, as regards the adoption of the rules of procedure of the Joint Committee, and the establishment of subcommittees and specialised working groups and the adoption of their terms of reference, shall be based on the draft Decisions of the Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 15 October 2018. For the Council The President F. MOGHERINI (1) OJ L 329, 3.12.2016, p. 8. ANNEX 1 DECISION No 1/ ¦ OF THE EU-VIET NAM JOINT COMMITTEE of ¦ adopting its Rules of Procedure THE EU-VIET NAM JOINT COMMITTEE, Having regard to the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Viet Nam, of the other part (the Agreement), and in particular Article 52 thereof, Whereas: (1) The Agreement entered into force on 1 October 2016 (2) In order to contribute to the effective implementation of the Agreement, the Rules of Procedure of the Joint Committee should be adopted HAS DECIDED AS FOLLOWS: Sole Article The Rules of Procedure of the Joint Committee, as set out in Annex A, are hereby adopted. Done at ¦, xxxx. For the EU-Viet Nam Joint Committee The Chair ANNEX A Rules of Procedure of the Joint Committee Article 1 Tasks and Composition 1. The Joint Committee shall perform the tasks provided for in Article 52 of the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Viet Nam, of the other part (the Agreement). 2. The Joint Committee shall be composed of representatives of both sides at the highest possible level Article 2 Meetings 1. The Joint Committee shall normally meet annually. The meeting of the Joint Committee shall be convened by the Chair. Meetings shall be held in Ha Noi and Brussels alternately, on a date fixed by mutual agreement. Special sessions of the Joint Committee may be held at the request of either Party, if the Parties so agree. 2. If both Parties agree, the meetings of the Joint Committee may exceptionally be held by means of video- or teleconference. 3. The meetings of the Joint Committee shall be held behind closed doors, unless the Chair, in agreement with the Parties, decides that the meeting shall be public. Article 3 Chair 1. The Joint Committee shall be chaired alternately, for a period of one calendar year, by the Party hosting the meeting in the calendar year in question. The High Representative of the Union for Foreign Affairs and Security Policy or the Deputy Prime Minister/Minister of Foreign Affairs of the Socialist Republic of Viet Nam shall chair the Joint Committee provided for in Article 52 of the Agreement. A Party can delegate the authority to preside over all or part of the Joint Committee meetings to a senior official. 2. The Party hosting the first Joint Committee meeting shall hold the chair from the date of that meeting until 31 December that year. Article 4 Participants 1. Before each meeting, each Party shall inform the Chair of the intended composition of its delegation. 2. The Chair, when appropriate and by mutual agreement between the Parties, may invite experts or representatives of other bodies to the meeting to act as observers or to provide information on a particular subject. Article 5 Secretariat A representative of the European External Action Service and a representative of the Government of the Republic of Viet Nam shall act jointly as Secretaries of the Joint Committee. All communications to and from the Chair shall be forwarded to the Secretaries. Correspondence to and from the Chair may be by any written means, including electronic mail. Article 6 Agendas for meetings 1. The Chair shall draw up a provisional agenda for each meeting. The provisional agenda shall be sent, by any written means, together with the relevant documents, to the Parties at least 30 days before the beginning of the meeting. The Chair may, in agreement with the Parties, fix a different time limit for a particular meeting. 2. Either Party may request the Chair to place an item on the agenda by any written means. The provisional agenda shall include all items in respect of which the Chair has received such a request not later than 21 days before the date of the meeting. 3. The agenda shall be adopted by the Joint Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. Both sides may exchange information on the Viet Nam-EU Human Rights Dialogue at the Joint Committee Meeting. Article 7 Minutes 1. Following each meeting, the Chair shall sum up the conclusions reached by the Joint Committee. The two Secretaries shall jointly draw up draft minutes on the basis of those conclusions, within 30 days following the date of the meeting. 2. The Parties shall approve the draft within 60 days following the date of the meeting or by any date agreed by the Parties. Once the Parties have approved the draft minutes, two original copies shall be signed by the Chair. Each Party shall receive one original. Article 8 Decisions and recommendations 1. Upon the agreement by the Parties, the Joint Committee may take decisions and make recommendations only within its functions and tasks as stipulated in Article 52 of the Agreement. 2. Decisions or recommendations adopted by the Joint Committee shall be entitled Decision or Recommendation respectively, followed by a serial number, the date of their adoption and a description of the subject matter. Each decision shall state the date on which it enters into force. 3. The Joint Committee may decide to adopt decisions or recommendations by means of a written procedure. In such cases, the Parties shall agree a time-limit for the duration of the procedure. If at the expiry of that time-limit, no Party has expressed opposition to the proposed decision or recommendation, the Chair of the Joint Committee shall declare the decision or recommendation to have been adopted by common agreement. 4. Decisions and recommendations adopted by the Joint Committee shall be made in two authentic copies signed by the Chair of the Joint Committee. 5. Each Party may publish the decisions and recommendations of the Joint Committee in its respective official publication. Article 9 Expenses 1. Each Party shall bear the expenses it incurs as a result of participating in the meetings of the Joint Committee, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. 2. Each party shall bear the expenses it incurs in connection with interpreting at meetings and translation. 3. The Party hosting the meeting shall bear the expenses in connection with the organisation of meetings and reproduction of documents. Article 10 Sub-committees and specialised working groups 1. In accordance with Article 52(3) of the Agreement, the Joint Committee may set up sub-committees and specialised working groups in order to assist it in the performance of its tasks. The sub-committees and specialised working groups shall report to the Joint Committee after each of their meetings. 2. The Joint Committee may decide to abolish any existing sub-committees and specialised working groups define or amend its terms of reference or set up further sub-committees and specialised working groups to assist it in carrying out its duties. 3. The sub-committees and specialised working groups shall not have any decision-making power. ANNEX 2 DECISION No 2/ ¦ OF THE EU-VIET NAM JOINT COMMITTEE of ¦ establishing four sub-committees and specialised working groups and adopting their terms of reference THE EU-VIET NAM JOINT COMMITTEE, Having regard to the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Viet Nam, of the other part (the Agreement), and in particular Article 52(3) thereof, and to Article [10] of the Rules of Procedure of the Joint Committee, Whereas: (1) To allow for expert level discussions on the key areas falling within the scope of the Agreement, sub-committees and specialised working groups should be established. Upon request, the Parties may further agree to amend the list of sub-committees or specialised working groups and/or their scope. (2) According to Article [8] of its Rules of Procedure, the Joint Committee may decide to adopt decisions by means of a written procedure, [If the written procedure is used in this case] (3) This Decision should be adopted in order for the sub-committees and specialised working groups to become operational in a timely manner. HAS ADOPTED THIS DECISION: Sole Article The sub-committees and specialised working groups listed in Annex A are hereby established. The terms of reference of the sub-committees and specialised working groups shall be as set out in Annex B. Done at, For the EU-Viet Nam Joint Committee The Chair ANNEX A EU-Viet Nam Joint Committee Sub-committees and specialised working groups (1) Sub-committee on [Political issues]; (2) Sub-committee on [Trade and Investment]; (3) Sub-committee on [Sustainable Development]; (4) Sub-committee on [Good governance, Rule of law and Human Rights] ANNEX B Terms of reference of sub-committees and specialised working groups established under the Framework Agreement on Comprehensive Partnership and Cooperation between the European Union and its Member States, of the one part, and the Socialist Republic of Viet Nam, of the other part Article 1 1. At its meetings, each sub-committee and specialised working group may discuss the implementation of the Agreement in the areas it covers. The Sub-committee on Good Governance, Rule of Law and Human Rights may elaborate cooperation on rule of law, good governance and exchange information on human rights cooperation upon the agreed agenda but shall not cover the issues discussed within the framework of the Viet Nam  EU Human Rights Dialogue. 2. The sub-committees and specialised working groups may also discuss subjects or specific projects related to the relevant area of bilateral cooperation. Article 2 The sub-committees and specialised working groups shall work under the authority of the Joint Committee. They shall report and transmit their minutes and conclusions to the Chair of the Joint Committee within 30 calendar days after each meeting. Article 3 1. The sub-committees and specialised working groups shall be composed of representatives of both sides. 2. Upon agreement of the Parties, the sub-committees and specialised working groups may invite experts to their meetings and may hear them regarding specific points on the agenda, as appropriate. Article 4 The sub-committees and specialised working groups shall be co-chaired/chaired alternatively by the Party holding the Chair of the Joint Committee. Article 5 A representative of the European Union and a representative of the Government of the Socialist Republic Viet Nam shall act jointly as Secretaries of the sub-committees and specialised working groups. Article 6 1. The sub-committees and specialised working groups shall meet whenever circumstances require upon agreement of the Parties, on the basis of a written request from either Party, and at least once a year. Each meeting shall be held at a place and date agreed by the Parties. 2. Where one Party requests a meeting of a sub-committee or a specialised working group, the Secretary of the other Party shall reply within 20 working days of receipt of that request. In cases of particular urgency, sub-committees and specialised working groups meetings may be convened at shorter notice, subject to the agreement of the Parties. 3. Meetings of the sub-committees and specialised working groups shall be jointly convened by the two Secretaries. 4. Before each meeting, each Party shall inform the Chair of the intended composition of its delegation. Article 7 1. Either Party may request the Chair to place an item on the agenda of a meeting of a sub-committee or a specialised working group. Items for inclusion on the agenda shall be submitted to the Secretaries at least 20 working days before the date of the meeting in question. Any supporting documentation shall be provided to the Secretaries at least 20 working days before the meeting. 2. The Secretaries shall communicate the draft agenda to the Parties not later than 10 working days before the meeting. The agenda shall be finalised upon the agreement of both Parties. In exceptional circumstances, upon agreement of the Parties, items may be added to the agenda at short notice. Article 8 1. The Secretaries shall jointly draw up draft minutes of each meeting. 2. The meetings of the sub-committees and specialised working groups shall not be public, unless otherwise decided. Article 9 1. Each Party shall bear the expenses it incurs as a result of participating in the meetings of the sub-committees and specialised working groups, both with regard to staff, travel and subsistence expenditure and to postal and telecommunications expenditure. 2. Each Party shall bear the expenses it incurs in connection with interpreting at meetings and translation. 3. The Party hosting the meeting shall bear the expenses in connection with the organisation of meetings and reproduction of documents.